Cook, J.,
concurring in judgment. I dissented from this court’s recent decision that R.C. Chapter 2967’s “bad time” provisions violate the separation of powers doctrine. See State ex rel. Bray v. Russell (2000), 89 Ohio St.3d 132, 136, 729 N.E.2d 359, 362 (Cook, J., dissenting). Today, in Part 11(A) of its opinion, the majority decides that R.C. 2967.28’s post-release control provisions are “clearly distinguishable” from bad time for purposes of a separation-of-powers analysis. Though I agree with the majority that R.C. 2967.28 does not violate the separation of powers doctrine, I would not support that conclusion, as the majority does, by distinguishing post-release control from bad time.
The majority decides that “in contrast to the bad-time statute, post-release control is part of the original judicially imposed sentence.” No such contrast exists, for as I indicated in Bray, the General Assembly provided that any bad-time extension of a prisoner’s sentence would occur only “[a]s part of’ the offender’s original judicially-imposed sentence. Bray, 89 Ohio St.3d at 138, 729 N.E.2d at 364, quoting R.C. 2967.11(B). The majority also supports today’s decision by noting that the sentencing court informs offenders of the consequences that may result from post-release control violations. But offenders also receive notice that prison disciplinary violations may result in bad time. Bray, 89 Ohio St.3d at 138-139, 729 N.E.2d at 364 (Cook, J., dissenting); see, also, R.C. 2929.19(B)(3)(b).
Instead of distinguishing post-release control from bad time, I would test the post-release control statute for a separation-of-powers problem under the “pragmatic, flexible approach” advocated by the United States Supreme Court, and focus on the extent to which R.C. 2967.28 actually impedes the judicial branch from accomplishing its constitutionally assigned functions. Nixon v. Admr. of Gen. Serv. (1977), 433 U.S. 425, 442-443, 97 S.Ct. 2777, 2789-2790, 53 L.Ed.2d 867, 890-891. The judiciary fulfills its function by imposing sentence on a guilty offender. When applicable, a period of post-release control is a declared component of that judicially imposed sentence. The executive branch’s supervision of a releasee within the parameters of that sentence, and the imposition of statutorily *519limited sanctions for violations committed during that supervisory period, do not impede the judicial function.
Save Part II(A)’s analysis, I join the majority’s opinion and syllabus.
Whitmore, J., concurs in the foregoing opinion.